177 F.Supp.2d 1304 (2001)
SHANDONG HUARONG GENERAL CORP.; Liaoning Machinery Import & Export Company; and Tianjin Machinery Import & Export Corp., Plaintiffs,
v.
UNITED STATES, Defendant,
O. Ames Company, Defendant-Intervenor.
SLIP OP. 01-126, No. 00-08-00393.
United States Court of International Trade.
October 30, 2001.

FINAL JUDGMENT
CARMAN, Chief Judge.
THIS MATTER, having come before the Court on plaintiffs' motion for judgment on the agency record challenging the final and amended final results of the United States Department of Commerce's (Commerce) eighth administrative review of antidumping duty orders covering certain heavy forged hand tools from the People's Republic of China; and the Court in Slip Op. 01-88 having issued an Opinion granting in part and denying in part plaintiffs' motion, and remanding the matter to Commerce to reconsider its selection of pallet surrogate value and to recalculate plaintiffs' dumping margins accordingly; and Commerce having filed its Final Results of Redetermination Pursuant to Court Remand (Remand Results) with the Court in accordance with Slip Op. 01-88; and the parties having no objection to the Court's sustaining the Remand Results; and upon all other papers and proceedings had herein; and upon due deliberation, it is hereby
ORDERED, ADJUDGED, AND DECREED, that Commerce's Remand Results be, and hereby are, sustained; and it is further
ORDERED, that this case be, and hereby is, dismissed.